Citation Nr: 1534140	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-01 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2013, September 2014, and March 2015, the appeal was remanded by the Board for further development, and it now returns to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Once again, the Board remands the appeal so that a VA opinion may be obtained.  Twice the Board has remanded the appeal, in part, so that an adequate opinion could be obtained as to a relationship between the Veteran's hearing loss and his military service. Prior opinions received in January 2009, August 2013, and October 2014 were inadequate because they relied on the lack of hearing loss in service treatment records as the rationale for a negative opinion. See Henstey v. Brown, 5 Vet. App. 155, 159 (1993). Thus, the appeal was remanded in March 2015 so that another opinion could be obtained, and the examiner was advised that the "the lack of documentation of hearing loss in service treatment records or a normal separation examination is not a sufficient rationale for a negative opinion." However, the May 2015 VA examiner stated that the rationale for the negative opinion was that the results of the Veteran's induction hearing test in October 1961and separation examination in September 1963 revealed normal hearing in both ears without significant threshold change in either ear. No further rationale was provided. Hence, the May 2015 VA opinion also relies on the lack of hearing loss shown in service treatment records and is not compliant with the Board's September 2014 remand orders. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain another opinion from the May 2015 VA examiner or another equally qualified examiner if that examiner is unavailable. The claims file should be made available for review, to include a complete copy of this remand, and the examination report should reflect that such review occurred. Upon review of the record, the examiner must respond to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral hearing loss began in service, was caused by service, or is otherwise related to service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.  

The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not, by itself, a sufficient rationale for a negative opinion.

If it is determined that an opinion cannot be rendered without another clinical examination, such examination should be scheduled.

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal, including a review of all evidence received since the May 2015 supplemental statement of the case (SSOC). If the benefit sought remains denied, provide another SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



